IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 279 MAL 2016
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
CHRISTOPHER D. YINGLING,         :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 280 MAL 2016
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
CHRISTOPHER D. YINGLING,         :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 281 MAL 2016
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
CHRISTOPHER D. YINGLING,         :
                                 :
               Petitioner        :


                              ORDER



PER CURIAM
     AND NOW, this 4th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.




               [279 MAL 2016, 280 MAL 2016 and 281 MAL 2016] - 2